Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/26/21.  Claims 6-12 are amended.  Claims 6-12 are pending.
The previous 112 second paragraph and 103 rejections are withdrawn due to the amendment.

Claim Rejections - 35 USC § 103
Claims 6-10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamura ( Jp 2012-095577) in view of Jp 2005-253311 ( machine translation is provided with the office action).
For claim 6, Inamura discloses a process of preparing a noodle.  The process comprises the steps of mixing konjac powder , chitosan( polysaccharides), okara ( insoluble fiber), water and soybean milk to form a mixture, mixing in calcium hydroxide ( alkali)  to form coagulated product, molding the coagulated product to form noodle shape, and hot water treating ( same as the claimed boiling).   ( see paragraphs 0007-0020) of the attached translation.
Inamura does not disclose using soybean milk cream having the lipid/protein ratio as in claim 6, the ratio as in claim 7, the sequence of mixing as in claim 8, the adding of coloring as in claim 9, the step of frying as in claim, 10 and the step of freezing as in claim 12.
Jp 2005-253311 discloses soybean milk cream.  The cream is used in food products including noodles. The cream with other raw material for noodles.  Paragraph 0017 shows that soybean milk contains 4.4g protein/100g and 3.2 g lipid/100g while the soymilk cream contains 3.8g protein/100g and 3.7g lipid/100g.  The water and carbohydrate content also differs between the milk and the cream.  ( see also paragraph 0009 

773 (Fed. Cir. 1985).   It would have within the skill of one in the art to vary the sequence of adding the material as a matter of optimization depending on how well the ingredients are mixed with each.  For instance, a powder material is more readily mixed and be soluble with the liquid such as milk and water than the bigger size material such as the okara.  Thus, it would have been obvious to solubilize the powder material first before adding the okara.  Determining the optimum sequence can readily be determined by one skilled in the art without undue experimentation.  It would have been obvious to vary the ratio of okara to polysaccharide depending on the fiber content and the nutrition profile desired.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  Adding coloring to food product, particularly to pasta and noodle is well known in the art.  There is green pasta by adding spinach, color pasta by adding coloring, yellow noodle by adding egg and coloring etc..  It would have been an obvious matter of preference to add a yellow coloring when desiring a yellowish noodle product.  The step of frying or freezing noodle strand is well known in the art.  There is known instant fried noodle or frozen boil noodles.  It would have been obvious to fry or .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is indicated to be allowable because there is no disclosure of steps of frying the noodle strands, washing the strands with water and additionally performing another frying after the step of boiling the noodle strands.  There is no suggestion to add such steps in the Inamura process.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the response, applicant argues even if the substitution of soybean milk is obvious, the reference fails to disclose the lipid/ratio as now claimed.  A new reference is added to address the new limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 20, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793